Case: 13-3093    Document: 13     Page: 1   Filed: 07/05/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                 JAMES R. WELCOME,
                     Petitioner,

                             v.
      MERIT SYSTEMS PROTECTION BOARD,
                 Respondent.
                __________________________

                     2013-3093, -3094
                __________________________

    Petitions for review of the Merit Systems Protection
 Board in Nos. AT0752120317-I-1 and AT0752120469-I-1.
                __________________________

                      ON MOTION
                __________________________

                        ORDER

     The Department of the Navy moves without opposition
 to reform the official caption to name the Merit Systems
 Protection Board as the proper respondent, and to set the
 due date for the Board’s brief as 21 days from the date of
 disposition of this motion.

     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board’s decision con-
 cerns the procedure or jurisdiction of the Board. The
Case: 13-3093         Document: 13   Page: 2   Filed: 07/05/2013




 WELCOME V. MSPB                                               2


 employing agency is designated as the respondent when
 the Board reaches the merits of the underlying case. Here,
 the Board dismissed Welcome’s appeals for lack of jurisdic-
 tion. Thus, the Board is the proper respondent in this
 petition for review.
       Accordingly,
       IT IS ORDERED THAT:

     (1) The motion to reform the caption is granted. The
 revised official caption is reflected above.

     (2) The Board should calculate the due date for its
 brief from the date of filing of this order.


                                       FOR THE COURT


                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk
 s21